Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.  Claims 1-8, 10-19, 21 and 29 are cancelled; claims 9, 20, 22, 24-25 and 27 are amended.  Accordingly, claims 9, 20, 22-28 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 20 is objected to because of the following informalities:  Claim 20 recites “is present in the a concentration from 5 ppb to 10 ppb (lines 1-2) and should read “is present in a concentration from 5 ppb to 10 ppb”.  Appropriate correction and/or clarification to the typographical error is required.

Claim Rejections - 35 USC § 112

Claims 9, 20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 (lines 3-5), and 24 (lines 3-6) recite “adding a polymer to a first mixture comprising a brine and a defoamer, followed by shearing to form a second mixture, and adding a pH buffer to the second mixture followed by shearing”.  The recitation is not supported by original disclosure since there is support only for admixing brine and water, shearing, adding a defoamer, shearing, adding polymer and shearing in paragraph 0069 of present application.
Claims 20, 22-23 and 25-28 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 9 or 24. 

Claim Rejections - 35 USC § 103

Claims 9, 20, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0005206 A1) in view of Wang et al (US 2016/0272868 A1), McDaniel et al (US 4,316,807), and Kippie et al (US 2006/0116296 A1).
Regarding claim 9, Zhou et al discloses fluid comprising a cross-linked copolymer (abstract) which reads on crosslinking the monomers in present claim 9. The fluid can contain additives that are commonly used in oil field applications.  These include brine (i.e. reads on brine in present claim 9), pH adjuster (i.e. reads on pH buffer in present claim 9), defoamer (i.e. reads on defoamer in present claim 9), oxygen scavenger, (paragraph 0162) and thermal stabilizer (paragraph 0170).  See example, 
Zhou et al are silent with respect to inorganic crosslinker comprising TEVS and its amount; species of copolymer; species of pH buffer; forming a packer fluid and preventing annular heat loss by pumping packer fluid within annular opening; shearing the first mixture and second mixture.
Regarding inorganic crosslinker comprising TEVS, Wang et al in the same field of endeavor teach drilling fluid composition (paragraph 0010) comprising a crosslinked poly(vinyl amide) copolymer comprising 25 to 75% by weight of a vinyl amide monomer such as vinyl pyrrolidone (paragraph 0027) and a crosslinker such as pentaerythritol-tri-allylether (paragraph 0031).  Further it is contemplated to employ other crosslinking agents such as polyfunctional silanes and zirconates (paragraph 0032).  Furthermore, McDaniel et al in the same field of endeavor teach drilling fluid compositions containing a viscosifying agent comprising silane modified reaction product.  The compositions increase the viscosity while imparting pseudoelastic properties to aqueous systems.  (abstract).  Silane modified polymeric material imparts non-Newtonian pseudoelastic properties to aqueous systems (col. 1, lines 2-4).  It is well accepted that the viscosities suitable for creating a particle carrying capacity in the fluid can be achieved with the drilling fluid having pseudoelastic properties (col. 2, lines 20-23).  The silane modified reaction products are formed by contacting the hydrogel prior to complete gelation with a 
Regarding amount of TEVS, McDaniel et al teach that hydrogel of the oxide or mixed oxide prior to complete gelation is mixed with about 0.01 moles to 0.3 moles of silane compound (abstract) per mole of oxide. It is noted that silicon dioxide and aluminum oxide, precursors of the hydrogel have a molecular weight of 60.08 g/mol and 101.96 g/mol, respectively.  Hence, the amount of organosilane, such as TEVS, is used in amounts of 1.8% by weight to 49% by weight based on the precursors.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in McDaniel and case law, it would have been obvious to one skilled in art prior to the filing of present application to have selected the overlapping range, of 1.8 to 15% wt. in preparation of the crosslinked polymer product of Zhou et al, absent evidence to contrary.
Regarding species of copolymer, see Table 5 of Zhou et al wherein the copolymer comprises NVP/AM/AMPS in a molar ratio of 30/20/50.  It is noted that AMPS has a molecular weight of 207.24 g/mol.  Hence, based on the exemplary embodiment, NVP, AM and AMPS are present in amounts of 22% (i.e. reads on the third monomer and its amount in present claim 9), 9% (i.e. reads on the amount of first monomer in present claim 24) and about 68% by weight, respectively.  See Table 4 wherein the copolymer comprises NVP/AM in ratio of 0 to 60 mol% of NVP and 40 to 100 mol% of AM.  Given that AM, NVP and AMPS are present in amounts of 40 to 100 mol%, 0 to 60 mol% and 0 to about 68% by weight based on the examples in Table 4 and 5, it is within 
Regarding species of pH buffer, Kippie et al in the same filed of endeavor teach formation of a fluid comprising an aqueous fluid, a hydratable polymer and a crosslinking agent (paragraph 0105).  It is possible to use brine as a liquid carrier (paragraph 0107).  The polymer can be a terpolymer including N-vinyl-2-pyrrolidone and 2-acrylamido-2-methylpropane sulfonic acid (paragraph 0116).  The pH of an aqueous fluid which contains the hydrated polymer can be adjusted.  Preferably the pH adjusting material is added after the addition of polymer to the aqueous fluid (i.e. reads on adding pH buffer after the addition of polymer in present claim 9).  Sodium bicarbonate and sodium carbonate are typical pH adjusting agents (paragraph 0091).  Therefore, in light of the teachings in Kippie et al and given that Zhou et al contemplate adding pH adjuster, it would have been obvious to one skilled in art prior to the filing of present application, to add the known pH adjuster, of Kippie et al, to the composition, of Zhou et al, after adding the polymer to an aqueous fluid containing brine, absent evidence to the contrary. 
Regarding forming packer fluid and preventing annular heat loss by pumping packer fluid within annular opening, Zhou et al teach that well includes at least one wellbore (paragraph 0035), wellbore refers to the drilled hole, including any cased portions of the well or any other tubulars in the well (paragraph 0037).  The cemented casing enables subsequent or remedial separation or isolation of one or more production zones of the wellbore by using downhole tools such as packers (paragraph 0029).  The term annulus means the space between two generally cylindrical objects, one inside the other.  The enclosed conduit may be a wellbore (paragraph 0041).  The word treatment refers to any treatment for changing a condition of a portion of the wellbore (paragraph 0045). The method comprises introducing the treatment fluid comprising the crosslinked polymer into a portion of the well (paragraph 0124).  Therefore, given that the treatment 
Regarding shearing the first mixture and second mixture, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to shear the obtained first and second mixtures, for uniformly dispersing the components, absent evidence to the contrary.
Regarding claim 20, see examples in Wang et al, wherein the copolymer comprising AM/AMPS is used in amounts of 5 ppb (Table 2).   The polymers comprising vinyl amide is used in amounts of 0.5 ppb to about 10 ppb (paragraph 0038).  Given that Zhou et al is open to using any amount of the copolymer and Wang et al in the same field of endeavor teaches that copolymers comprising vinyl amide can be used in amounts of 0.5 ppb to 10 ppb, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to use the copolymer comprising vinylpyrrolidone, acrylamide and AMPS, of Zhou et al, in the overlapping amounts of 5 ppb to 10 ppb, absent evidence to the contrary.
Regarding claim 22, see 6a above.
Regarding claim 23, while neither references elucidate that value, it is the examiner’s position that initiator amount is a result-effective variable (MPEP 2144.5) since the amount used clearly affects the course of polymerization.  Hence, the choice of a particular amount of initiator (such as the amount in present claims) is a matter of 
Regarding claims 24 and 25, see 6a and 6d above.  Additionally, given that the treatment fluid, of Zhou et al in view of Wang et al, McDaniel et al, and Kippe et al, comprises the presently claimed polymer, brine, defoamer,and pH buffer, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition, of Zhou et al in view of Wang et al, and McDaniel et al, and Kippe et al, to form a thermally stable fluid.
Regarding claim 26, see 6b above.
Regarding claim 27, see 6a above.
Regarding claim 28, given that the treatment fluid, of Zhou et al in view of Wang et al, and McDaniel et al, and Kippe et al, comprises the presently claimed crosslinked polymer, brine, buffer and defoamer, one skilled in art prior to the filing of present application to have a reasonable basis to expect the composition, of Zhou et al in view of Wang et al, McDaniel et al, and Kippe et al, to exhibit yield stress greater than 10 lb/100 ft2.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 9, 20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0000985 A1 - hereafter Zhou et al ‘985) in view of Zhou et al (US 2015/0005206 A1 - hereafter Zhou et al ‘206), Wang et al (US 2016/0272868 A1), McDaniel et al (US 4,316,807), and Kippie et al (US 2006/0116296 A1).
Regarding claim 9, Zhou et al ‘985 discloses well treatment fluids comprising a cross-linked copolymer (abstract) which reads on crosslinking the monomers in present claim 9. The fluid can contain additives that are commonly used in oil applications.  
Zhou et al ‘985 are silent with respect to PAE and its amount; inorganic crosslinker comprising TEVS and its amount; species of copolymer; species of pH buffer; forming packer fluid and preventing annular heat loss by pumping packer fluid within annular opening; shearing the first mixture and second mixture.
Regarding PAE and its amount, Zhou et al ‘206 in the same field of endeavor teaches in example a copolymer formed from PAE and provides better thermal stability than MBAM, that is, higher viscosity and lower filtrate volume after aging at 2040C (paragraph 0192).  The crosslinker is preferably used in amounts of 0.1 to 3 mol% (paragraph 0133).  Therefore, in light of the teachings in Zhou et al ‘206, it would have been obvious to one skilled in art prior to the filing of present application, to include the PAE in overlapping amounts of 0.5 to 1.5 mol%, for above mentioned advantages.
Regarding inorganic crosslinker comprising TEVS, Wang et al in the same field of endeavor teach drilling fluid composition comprising (paragraph 0010) a crosslinked poly(vinyl amide) copolymer containing 25 to 75% by weight of a vinyl amide monomer such as vinyl pyrrolidone (paragraph 0027) and a crosslinker such as pentaerythritol-trii-allylether (paragraph 0031).  Further it is contemplated to employ other crosslinking agents such as polyfunctional silanes and zirconates (paragraph 0032).  Furthermore, McDaniel et al in the same field of endeavor teach drilling fluid compositions containing a 
Regarding amount of TEVS, McDaniel et al teach that hydrogel of the oxide or mixed oxide prior to complete gelation is mixed with about 0.01 moles to 0.3 moles of silane compound (abstract) per mole of oxide. It is noted that silicon dioxide and aluminum oxide, precursors of the hydrogel have a molecular weight of 60.08 g/mol and 101.96 g/mol, respectively.  Hence, the amount of organosilane, such as TEVS, is used in amounts of 1.8% by weight to 49% by weight based on the precursors.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in McDaniel and case law it would have been obvious to one skilled in art prior to the filing of present application to have selected the overlapping range, of 1.8 to 15% wt. in the preparation of the crosslinked polymer product of Zhou et al ‘985 in view of Zhou et al ‘206.

Regarding species of pH buffer, Kippie et al in the same filed of endeavor teach formation of a fluid comprising an aqueous fluid, a hydratable polymer and a crosslinking agent (paragraph 0105).  It is possible to use brine as a liquid carrier (paragraph 0107).  The polymer can be a terpolymer including N-vinyl-2-pyrrolidone and 2-acrylamido-2-methylpropane sulfonic acid (paragraph 0116).  The pH of an aqueous fluid which contains the hydrated polymer can be adjusted.  Preferably the pH adjusting material is added after the addition of polymer to the aqueous fluid (i.e. reads on adding pH buffer after the addition of polymer to a first mixture comprising brine and thermal stabilizer in present claim 9).  Sodium bicarbonate and sodium carbonate are typical pH adjusting agents (paragraph 0091).  Therefore, in light of the teachings in Kippie et al and given that Zhou et al ‘985 contemplate adding pH adjuster, it would have been obvious to one skilled in art prior to the filing of present application, to include the known pH adjuster, of Kippie et al, in the composition, of Zhou et al ‘985 in view of Zhou et al ‘206, Wang et al, and McDaniel et al, absent evidence to the contrary.  
Regarding forming packer fluid and preventing annular heat loss by pumping packer fluid within annular opening, Zhou et al ‘985 teaches that disclosed methods and 
Regarding shearing the first mixture and second mixture, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to shear the obtained first and second mixtures, for uniformly dispersing the components, absent evidence to the contrary
Regarding claim 20, see examples in Wang et al, wherein the copolymer comprising AM/AMPS is used in amounts of 5 ppb (Table 2).   The polymers comprising 
Regarding claim 22, see 7a above.
Regarding claim 23, while neither reference elucidates that value, it is the examiner’s position that initiator amount is a result-effective variable (MPEP 2144.5) since the amount used clearly affects the course of polymerization.  Hence, the choice of a particular amount of initiator (such as the amount in present claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claims 24 and 25, see 7a, and 7d above.  Additionally, given that the treatment fluid, of Zhou ‘985 in view of Zhou ‘206, Wang et al, McDaniel et al, and Kippe et al, comprises the presently claimed polymer, brine, defoamer, and pH buffer, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition, of Zhou ‘985 in view of Zhou ‘206, Wang et al, and McDaniel et al, and Kippe et al, to form a thermally stable fluid.
Regarding claim 26, see 7b above.
Regarding claim 27, see 7a above.
Regarding claim 28, given that the treatment fluid, of Zhou et al ‘985, in view of Zhou et al ‘206, Wang et al, McDaniel et al, Pabalan et al and Kippie et al, comprises the presently claimed crosslinked polymer, brine, buffer and tdefoamer, one skilled in art 2.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 7/6/2020, are withdrawn in view of amendment and new grounds of rejection set forth in this office action.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that STH#5 and STH#6 comprising polymer #5 and #6 achieved surprisingly improved rheology, thermal stability and yield stress values (see Tables 4 and 5) due to the synergy provided by first monomer being in an amount of less than about 30%, the TEVS inorganic crosslinker in an amount from about 1 to 15 wt% and the organic crosslinker being present in an amount of about 1.0 to 1.5 mol%.
In response, it is the office’s position that showing of unexpected results is not commensurate with scope of present claims (cf. interview summary).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764